TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 30, 2016



                                      NO. 03-14-00804-CV


                                     In the Matter of A. C.




           APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the juvenile court on November 7, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the juvenile court’s order. Therefore, the Court affirms the juvenile court’s order. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.